



COURT OF APPEAL FOR ONTARIO

CITATION: Florovski v.
    Florovski, 2021 ONCA 606

DATE: 20210910

DOCKET: C68917

Strathy C.J.O., Lauwers and Sossin JJ.A.

BETWEEN

Diane
    Florovski

Applicant
    (Appellant)

and

Louie
    Florovski

Respondent
    (Respondent)

Fadwa Yehia and Gabrielle Pop-Lazic, for the appellant

Christina Doris and Sydney Bunting, for the respondent

Heard: September 3, 2021 by video conference

On appeal from the order
    of Justice Richard T. Bennett of the Superior Court of Justice, dated December
    2, 2020, with reasons reported at 2020 ONSC 7486.

REASONS FOR DECISION

[1]

In this family law case, Vallee J. made an order
    requiring the respondent to make full disclosure, building in a daily $500 financial
    penalty for any failure to do so on a timely basis (August 26, 2019 - 2019 ONSC
    5013). The appellant moved to strike the respondents pleading and to enforce
    the penalty, which by then had accumulated to the total of $224,000, even
    though disclosure was relatively complete. The motion judge declined to do so
    and left the proper application of the penalty provision in the order of Vallee
    J. to the trial judge, as all parties acknowledge. He did not err in declining
    to enforce a penalty that appeared to be disproportionate to the degree of
    non-disclosure. Because this was an interlocutory order, it is not appealable
    to this court. The appeal is quashed with costs payable by the appellant to the
    respondent in the amount of $15,000, all inclusive.

G.R. Strathy C.J.O.

P. Lauwers J.A.

L. Sossin J.A.


